Citation Nr: 0831640	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder for the period prior to October 9, 2007, and 
to a rating in excess of 70 percent for the period from 
October 9, 2007. 


REPRESENTATION

Appellant represented by:	Melanie Oberlin, Attorney-at-
Law



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 2002 to 
September 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for bipolar 
disorder and assigned a 30 percent evaluation therefor.  In 
November 2007, the RO increased the assigned evaluation to 70 
percent, effective October 9, 2007.  The Board also notes 
that the RO granted a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in the November 2007 rating decision, 
effective October 2007.

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the increase in the veteran's rating for 
bipolar disorder from 30 percent to 70 percent is not a 
complete grant of the benefits sought and the matter remains 
on appeal. 


FINDING OF FACT

For the period since September 20, 2003, The veteran's 
service-connected bipolar disorder is productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for bipolar disorder 
for the period since September 20, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9432 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO, in December 2006 correspondence, provided the 
veteran with the notice contemplated by the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran essentially contends that the current evaluation 
assigned for his bipolar disorder does not accurately reflect 
the severity of that disability.  Service connection for 
bipolar disorder was granted in a November 2005 rating 
decision, and evaluated as 30 percent disabling effective 
September 20, 2003.  In November 2007, this evaluation was 
increased to 70 percent disabling, effective October 9, 2007.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connection condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  

Bipolar disorder is rated in accordance with the criteria set 
forth in VA's General Rating Formula for Rating Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9432.  A 70 
percent rating is warranted for bipolar disorder when there 
is occupation and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total 
occupational and social impairment, with symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Important to an evaluation of the level of impairment caused 
by bipolar disorder is the score on the veteran's Global 
Assessment of Functioning (GAF) Scale.  That scale is found 
in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  The nomenclature in DSM-IV has 
been specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. § 4.125, 4.130 (2007). 

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but general functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  Id.

After reviewing the evidence on file, the Board concludes 
that the evidence supports assignment of a 100 percent 
evaluation for the bipolar disorder for the entire period 
since September 20, 2003, the recognized date of service 
connection in this case.

In this regard the record contains statements from several of 
the veteran's former employers which essentially indicate 
that the veteran was not continued on for projects because 
his behavior was too erratic.  Mr. J.S., in a May 2007 
statement explained that the veteran would perform well at 
times, but then decompensate in hygiene and in his attention 
to work; J.S. indicated in another statement that the veteran 
last worked for him in November 2006.  In a May 2007 
statement, another employer indicated that the veteran 
stopped working for him in December 2003, and that during the 
time the veteran did work for the company he was inconsistent 
in performance; the employer indicated that the veteran's 
inconsistency posed safety concerns and resulted in the 
injury of another employee.

At VA examinations in July 2004 and September 2005, the 
veteran reported a history of losing jobs because of 
inattentiveness; he reported that at his last job as a 
bellhop, he was demoted because of memory and concentration 
problems.  His reported symptoms included periods of 
depression alternating with periods of mania.  He denied 
current suicidal or homicidal ideation, or hallucinations or 
delusions.  The examiners noted that the veteran's bipolar 
disorder was interfering both his work and his interpersonal 
relationships.  Mental status examinations showed he was 
alert and oriented, with the only noted abnormalities of 
concrete abstraction, memory and concentration.  The 
examiners assigned GAF score of 55 and 65.

At an October 2007 VA examination, the veteran reported that 
he had not worked since 2006, and was currently attending 
school.  His reported symptoms included memory and 
concentration problems, as well as mood swings.  He reported 
a recent suicide gesture, and feelings of his life spiraling 
out of control.  He indicated that he was socially isolating 
himself and losing friends.  He also reported occasionally 
neglecting his hygiene.  He reported some impulsivity (and 
the examiner described the suicide gesture as another example 
of impulsivity), and an instance of inappropriate behavior.  
The veteran purportedly denied hallucinations or delusions.  
Mental status examination showed he was nearly groomed and 
oriented.  He reported obsessive counting behavior.  The 
examiner assigned a GAF score of 55.  The examiner concluded 
that the veteran was experiencing intermittent periods of 
inability to perform school tasks due to the psychiatric 
disorder.

Although the GAF scores assigned by his VA examiners reflect 
moderate symptoms, the Board points out that the veteran has 
demonstrated, at least at this time, interference of his 
psychiatric symptoms with employment to such an extent that 
he clearly is unable to retain employment.  At the same time, 
the record shows that he is becoming increasingly isolated.  
The Board acknowledges that the veteran is currently 
attending school and that his ability to retain employment 
may very well improve in the future.  At this point in time, 
however, and in light of the frequency and severity of the 
veteran's psychiatric symptoms and his history of losing 
jobs, the Board concludes that the veteran's bipolar disorder 
is most accurately characterized as productive of total 
occupational and social impairment. 

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that a 100 percent evaluation for bipolar disorder 
is warranted.  In addition, given that the evidence shows 
interference with employment dating back to 2003, the Board 
finds that the evidence supports assignment of the 100 
percent rating for the entire period since September 20, 
2003. 


ORDER

A 100 percent rating for bipolar disorder is granted for the 
period from September 20, 2003, subject to the controlling 
regulations governing the payment of monetary benefits. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


